Citation Nr: 1704234	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-24 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, including secondary to service-connected schizophrenia.

2.  Entitlement to service connection for tinnitus, including secondary to service-connected schizophrenia.


REPRESENTATION

Veteran represented by:	James J. Perciavalle, Agent


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, and again in April 2016, the Board remanded this matter for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issues of entitlement to an effective date prior to July 13, 2010, for the award of service connection for schizophrenia and whether clear and unmistakable error is shown in an August 1979 rating decision which denied entitlement to service connection for schizophrenia.  The appeal of these issues is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and these issues, presently before the RO, will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.

Remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

An active problem list, dated in April 2004, noted that the Veteran was diagnosed with sensorineural hearing loss on July 24, 1997.  The underlying treatment report supporting this diagnosis on July 24, 1997, is not found within the Veteran's electronic claims file.  The Board recognizes attempts were made to obtain this record in the past.  However, it does not appear that the record was ever obtained or that the Veteran was informed of any unavailability of the record.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under these circumstances, the AOJ must again attempt to obtain a complete copy of the referenced VA audiological treatment record.  38 C.F.R. § 3.159(c)(2).  If it is determined that the record does not exist or that further efforts to obtain the record would be futile, this should be clearly documented in the file and the Veteran should be provided proper notification.  38 C.F.R. § 3.159(e).  

Accordingly, the case is remanded for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate sources to obtain the Veteran's complete VA audiology treatment records from 1997.  The Board is particularly interested in obtaining the full audiology consultation report from July 24, 1997.  Electronic and hard copy files should be searched.  If these records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the issues remaining on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





